DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huberts (US Patent Application Publication 2017/0022959).
	Regarding claim 1, Huberts discloses an ignition coil control system comprising: 
	a first ignition coil (206);
	a second ignition coil (208); 
	a spark plug (92) generating spark discharge by a discharge current generated in the first ignition coil and the second ignition coil [0026]; and 
	an ignition controller (89) configured to control spark discharge of the spark plug by adjusting an amount and duration of the discharge current of the first ignition coil and the second ignition coil, and to change a sequence of charging and discharging of the first ignition coil and the second ignition coil based on a pulse signal transmitted from an engine control unit (12) [0023-0024] [0030] [0032-0037] [0042] [0046] [0091] [0100-0101]. 
	Regarding claim 2, Huberts further discloses wherein the ignition controller changes a sequence of charging and discharging of the first ignition coil and the second ignition coil whenever the number of the engine cycle exceeds a predetermined number of times [0100-0101]. 
	Regarding claim 3, Huberts further discloses wherein the ignition controller changes a sequence of charging and discharging of the first ignition coil and the second ignition coil for every engine cycle [0100-0101]. 
	Regarding claim 4, Huberts discloses an ignition coil control method that controls discharge currents of a first ignition coil (206) and a second ignition coil (208) for generating spark discharge between a center electrode (260) and a ground electrode (262) of a spark plug (92), the method comprising: 
	receiving, by an ignition controller (89) a pulse signal from an engine control unit (12) [0023-0024];
	determining, by the ignition controller, that a number of an engine cycle exceeds a predetermined number of times [0091-0092]; and
	selectively executing, by the ignition controller, a first mode and a second mode whenever the number of the engine cycle exceeds a predetermined number of times or for every engine cycle [0032-0037] [0042] [0046] [0100-0101]; 
	wherein charging and discharging of the first ignition coil are performed before the second ignition coil in the first mode, and charging and discharging of the second ignition coil are performed before the first ignition coil in the second mode [0032-0037] [0042] [0046] [0100-0101]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747